Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1, 6-9, 11-12 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1, 6-9, 11-12 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 13-14 have been fully considered but are not persuasive.  The 35 USC 112(b) Rejections of Claims 13-14 are maintained. 
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1-5 have been fully considered and are persuasive.  However, in view of the proposed amendments, new grounds of rejection are presented, as stated below. 
Examiner notes that Applicant makes no specific arguments against the Rejections of Claims 6-17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 13-14, Ln 1-2, the limitation "the notches or cut-outs" is indefinite for failing to particularly point out and distinctly claim whether the claim refers to the slots in the side plates, in which the slide blocks slide, or the slots in both the slide plates and the side plates, in which there exist visual indicators. The claims interchangeably appear to interchangeably refer to slots, side plates and slide blocks. Examiner makes reference to the Specification of the instant application, Paras [0020]­[0022] and figure 7-8. From a reading of the specification and the drawings, for the purposes of advancing prosecution the examiner will interpret the claims as reciting the slide blocks move up and down in slots formed in opposing side plates, and that the notches or cut-outs are in the slide blocks and the side plates.  
Furthermore, claims 13 and 14 lack of antecedent basis for “the notches or cut-outs.”  Notches and cut-outs are established first established as the visual indicators in claim 12; however claims 13 and 14 are dependent on independent claim 11, which does not recite any notches or cut-outs.  Amending claims 13 and 14 to be dependent at least on claim 12 would appear to fix the antecedent basis and indefiniteness issue. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ungerer (US 2,999,530), hereinafter Ungerer, as evidenced by Maust (US 2,963,070), hereinafter Maust. 
Regarding Claim 1, Ungerer discloses a straightener for straightening coil steel and other metals (Examiner notes "for straightening coil steel” is intended use, and as the structure is capable of straightening coil steel, it meets the claims limitations; further, the metallic sheets disclosed in Col 1, Ln 10 would include sheets supplied on rolls, commonly known as coils, as evidenced by Maust, Col 6, Ln 48-49, in the disclosure for a straightener for straightening coil steel and other metals, Maust, Col 1, Ln 1-3), comprising: 
an upper bank of upper work rollers (elements 15). 
Ungerer further discloses each work roller being rotatable about a respective axis of rotation (all as illustrated in at least Fig 8) material to be straightened progresses through the upper and lower banks of the work rollers; 
a set of backup rollers (16) (17) (22) (as illustrated in Fig 7) rotatable about two separate axes of rotation (Examiner notes that, as illustrated in at least Fig 8, each roller is in contact with at least two backup rollers via the intermediate rollers (23), each having a separate axis of rotation, and thus two separate axes of rotation) in contact with each work roller to reduce deformation of the work roller during the straightening of the material (Col 4, Ln 1-5); 

    PNG
    media_image1.png
    298
    739
    media_image1.png
    Greyscale

FIG EX–1 (annotated Ungerer Fig 8)
the backup rollers are supported on backup roller plates (as illustrated in FIG EX–1), and wherein the backup rollers are independently adjusted by moving the backup rollers toward and away from the backup roller plates to achieve a desired degree of contact between the backup rollers and the work rollers (Col 3, Ln 64-66); 
wherein each set of backup rollers for each work roller is supported on a separate elongated backup roller plate (19) (as illustrated in Fig 7) each plate being longitudinally aligned with a respective one of the upper work rollers (as illustrated in Fig 7), enabling each set of backup rollers for each upper work roller to be removably installed and independently adjusted (Col 3, Ln 64-66). 
Examiner has interpreted the limitation “work roller” to mean the straightening roller in contact with the material to be straightened by the straightening device.
Examiner notes the lower work rollers are not shown; although Ungerer is not explicit to upper and lower straightening rolls, Examiner has interpreted the disclosure to mean that only the upper straightening rolls are shown and lower straightening rolls are omitted for the sake of brevity.  Examiner further notes that a skilled Artisan would recognize that opposing straightening rolls would be required to act upon the material to be straightened, and thus a lower set of straightening rolls, opposing the illustrated upper set of straightening rolls must exist – as further disclosed (Col 4, Ln 17-25). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed straightening device of Ungerer, by including lower work rollers, to oppose the upper work rollers and provide clamping force necessary to straighten the material fed through the device. 
Regarding Claim 2, Ungerer discloses all elements of the claimed invention, as stated above.  Ungerer further discloses the backup rollers (16) (17) (22) in contact with the work rollers (15) are supported between opposing blocks (19), (as illustrated in at least Fig.s 7 and 8, and FIG EX–1); and 
the backup rollers in contact with the work rollers are adjusted by moving the blocks toward and away from the backup roller plate (Col 3, Ln 64-66; Examiner notes that movement of adjusting screw [25] adjust the position of block [19]). 
Regarding Claim 4, Ungerer discloses all elements of the claimed invention, as stated above. Ungerer further discloses a longitudinal support plate (19) (Examiner notes that element [19] functions as both opposing block, opposing the roller, as illustrated in Fig 8, and its deformation, and longitudinal support plate, supporting the roller in a longitudinal orientation, as illustrated in Fig 7) affixed to the back surface of each backup roller plate (as illustrated in FIG EX–1) to reduce deformation of the backup roller plates.  Examiner notes the orientation of upper frame consisting of the side plates and longitudinal support plates would reduce the deformation of the backup roller plate by providing added bending resistance against deformation to the backup roller plate. 
Regarding Claim 5, Ungerer discloses all elements of the claimed invention, as stated above. Ungerer further discloses the longitudinal support plates (19) are perpendicular to the backup roller plates and in plane with the rotational axis of the work roll associated with each backup roller plate (as illustrated in at least Fig 8). 
Regarding Claim 16, Ungerer discloses all elements of the claimed invention, as stated above. Ungerer further discloses each set of backup rollers comprises a plurality of rollers on each of the two separate axes of rotation (as illustrated in FIG EX–1). 
Regarding Claim 17, Ungerer discloses all elements of the claimed invention, as stated above. Ungerer further discloses each set of backup rollers comprises four rollers, with two rollers rotatable about each of the two separate axes of rotation (as illustrated in FIG EX–1). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ungerer, in view of Thomas (US 2,429,142), hereinafter Thomas. 

    PNG
    media_image2.png
    1372
    966
    media_image2.png
    Greyscale

FIG EX-2 (annotated Thomas Fig.s 4 & 5)
Regarding Claim 3, Ungerer discloses all elements of the claimed invention, as stated above. Ungerer is silent to tensioning springs. 
Thomas teaches a roller leveler, a device for working metal sheet (Col 1, Ln 1-5), a related art.  Thomas further teaches tensioning springs (50) (Col 5, Ln 32-38; as illustrated in Fig 4) between the opposing blocks and the backup roller plates (as illustrated in Fig 4), for the purpose of continuously urging the backup rollers toward the work rollers. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed straightening device of Ungerer, by including tensioning springs, as taught by Thomas, for the purpose of continuously urging the back up rollers toward the work rollers. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ungerer, in view of Maust. 
Regarding Claim 6, Ungerer discloses all elements of the claimed invention, as stated above. Ungerer further discloses opposing side plates (as illustrated in FIG EX–1).  Ungerer is silent to vertical slots formed therein, however Ungerer discloses slot in the opposing blocks housing the side plates (as illustrated in FIG EX–1), and the side plates are configured to move up and down in the slots in the opposing blocks, by turning the screws (25) (Col 3, Ln 64-66; as illustrated in FIG EX–1).  Examiner notes the position of the slots is not critically recited and the reversal of the position of the slots from the side plates to the opposing blocks would be a mere reversal of elements to provide a similar function. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed straightening device of Ungerer, by including vertical slots in the side plates to provide for guides for the opposing blocks to move up and down without binding. 
Ungerer is silent to visual indicators. 
Maust teaches a configuration for adjusting work rolls (Col 4, Ln 46-54 and Col 6, Ln 66-67; as illustrated in at least Fig 1 ). Maust further teaches visual indicators for the position of the work rolls (the position of the elements 66, 70 and 111 correspond to work roll segments to indicate work roll height on scales 69 and 112. It would be obvious therefore to a skilled Artisan that a zero position could be established using such indicators (initial setup height), and any desired adjustment, within the limits of the design of the device, could be made as required. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straightener, the slide blocks and the side plates, as disclosed by Ungerer, to include the visual indicators for the position of the adjustable work rolls, as taught by Maust, in order to monitor the position of the individually adjustable work rollers.  Furthermore, it would have been obvious to one of ordinary skill in the art that the initial position or zero position on the visual indicator scale would correspond to the zero position associated with each work roller. 
Regarding Claim 7, combined Ungerer/Maust teaches all elements of the claimed invention, as stated above. Ungerer is silent to the visual indicators include notches or cut-outs in the slide blocks and the side plates. Maust teaches the visual indicators include notches or cut-outs (as illustrated in Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the side plates, as disclosed by Ungerer, to include the notches or cut-outs, as taught by Maust, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 8, combined Ungerer/Maust teaches all elements of the claimed invention, as stated above. Ungerer is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the center of the work roll in that slide block.  It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Ungerer, to include the notches or cut-outs, as taught by Maust, and to precisely located based upon the distance to the center of the work roll in that slide block, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 9, combined Ungerer/Maust teaches all elements of the claimed invention, as stated above. Ungerer is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the plane of the lower work rolls.  It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Ungerer, to include the notches or cut-outs, as taught by Maust, and to precisely locate the notches or cut-outs in the side plates based upon the distance to the plane of the lower work rolls, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 10, combined Ungerer /Maust teaches all elements of the claimed invention, as stated above. Ungerer is silent to the zero position is used to calibrate encoders, digital readouts or mechanical scale markers. However, the examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the visual indicators of the Ungerer/Maust combination indicate the position of the work rolls, they are capable of being used to calibrate encoders, digital readouts or mechanical scale markers. 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Maust. 
Regarding Claim 11, Thomas discloses a straightener for straightening coil steel and other metals (Examiner notes "for straightening coil steel is intended use", and as the structure is capable of straitening coil steel, it meets the claims limitations; further, the metallic sheets disclosed in Col 1, Ln 1-2 would include sheets supplied on rolls, commonly known as coils, as evidenced later cited Maust, US 2,963,070, hereinafter Maust, Col 6, Ln 48-49, in the disclosure for a straightener for straightening coil steel and other metals, Col 1, Ln 1-3), comprising: 
an upper bank of upper work rollers (11) and a lower bank of lower work rollers (10), each work roller being rotatable about a respective axis of rotation (all as illustrated in at least Fig 4) and wherein material to be straightened progresses through the upper and lower banks of the work rollers (Col 3, Ln 17-23). 
Thomas further discloses opposing side plates with vertical slots formed therein, (as illustrated in FIGX EX–2). 
[AltContent: textbox (SIDE PLATE)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

FIG EX-3 (annotated Thomas Fig.s 2 & 8)
Thomas further discloses the work rollers (11) associated with the upper bank are supported between opposing slide blocks (101) that move up and down in slots (space defined between side plate members 24, 25 and 26) formed in opposing side plates (element 24, 25 and 26) (Col 7, Ln 71 - col 8, Ln 39; as illustrated in Fig 8, slide block elements 101 move up and dawn relative to side plates elements 24, 25 and 26 which are fixed [as illustrated in figure EX–3]).
Thomas further discloses the work rollers (11) associated with the upper bank are supported between opposing slide blocks (101) that move up and down in the slots (space defined between side plate members 24, 25 and 26) formed in opposing the side plates (element 24, 25 and 26) (Col 7, Ln 71 - col 8, Ln 39; as illustrated in Fig 8, slide block elements 101 move up and down relative to side plates elements 24, 25 and 26 which are fixed [as depicted in figure 2]; see FIG EX–3 provided in the rejection of claim 11). 
Thomas is silent to visual indicators. 
Maust teaches a configuration for adjusting work rolls (Col 4, Ln 46-54 and Col 6, Ln 66-67; as illustrated in at least Fig 1 ). Maust further teaches visual indicators for the position of the work rolls (the position of the elements 66, 70 and 111 correspond to work roll segments to indicate work roll height on scales 69 and 112. It would be obvious therefore to a skilled Artisan that a zero position could be established using such indicators (initial setup height), and any desired adjustment, within the limits of the design of the device, could be made as required. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straightener, as disclosed by Thomas, to include the visual indicators for the position of the adjustable work rolls, as taught by Maust, in order to monitor the position of the individually adjustable work rollers. Furthermore, it would have been obvious to one of ordinary skill in the art that the initial position or zero position on the visual indicator scale would correspond to the zero position associated with each work roller. 
Examiner notes that two embodiments are disclosed by Thomas. The aforementioned and subsequent elements and their configurations refer to the second embodiment, as illustrated in Fig.s 8 & 9, Col 7, Ln 73-75 to Col 8, Ln 1-39. Examiner further notes that Thomas discloses the common elements of both embodiments are illustrated in Fig.s 1-7 and the description of those illustrations, Col 2, Ln 56-60 to Col 7, Ln 1-72, and those illustrations and descriptions are not repeated for the second embodiment as they are typical for both (Col 8, Ln 35-39). 
Regarding Claim 12, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the visual indicators include notches or cut-outs in the slide blocks and the side plates.  Maust teaches the visual indicators include notches or cut-outs (as illustrated in Fig 1 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the side plates, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 13, combined Thomas/Maust teaches all elements of the claimed invention, as stated above. Thomas is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the center of the work roll in that slide block. It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, and to precisely located based upon the distance to the center of the work roll in that slide block, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 14, combined Thomas/Maust teaches all elements of the claimed invention, as stated above. Thomas is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the plane of the lower work rolls. It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, and to precisely locate the notches or cut-outs in the side plates based upon the distance to the plane of the lower work rolls, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 15, combined Thomas/Maust teaches all elements of the claimed invention, as stated above. Thomas is silent to the zero position is used to calibrate encoders, digital readouts or mechanical scale markers. However, the examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the visual indicators of the Thomas/Maust combination indicate the position of the work rolls are thus capable of being used to calibrate encoders, digital readouts or mechanical scale markers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keyser (US 3,704,614), hereinafter Keyser. Keyser teaches a straightening device. 
Queben, et alia (US 5,758,533), hereinafter Queben. Queben teaches a straightening device. 
Veit, et alia (US 6,085,564), hereinafter Veit. Veit teaches a straightening device. 
Abe, et alia (US 2012/0103047), hereinafter Abe. Abe teaches a straightening device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725